Mr. Justice Aldrey
delivered the opinion of the court.
The Registrar of Property of San Jnan, Section 1, refused to record a deed of sale executed on December 21, 1915, before Notary Rincón Plnmey whereby Arturo Brae Brig-noni bought a certain property from Guadalupe Gales, on -the ground that the books of the registry did not show the civil status of the vendor, who is now a widow, at the time she acquired the property. The decision was not appealed from by the parties and later the instrument was presented with-an affidavit in which the vendor averred that she was a widow when she bought the property and that the money paid for it was her own money. The said registrar refused fo convert the cautionary notice which had been entered into a record because the affidavit was not sufficient to prove the fact which it sought to establish. Prom that decision the purchaser took the present appeal, praying that this court reverse the same and order the registrar to admit the deed cf sale to record.
Brae Brignoni having acquiesced in the first decision refusing to admit his title to record because of the defect assigned by the registrar, the only question before us now is whether such defect was cured by the affidavit presented in the registry for that purpose. Hernández v. The Registrar of Property, 14 P. R. R. 768; Barreras v. The Registrar of Property, 15 P. R. R. 542.
The affidavit presented by the appellant for the purpose cf proving to the registrar that the vendor was a widow when she acquired the property sold to him and of correcting the «defect which prohibited the record is not the proper doeu*698ment for that purpose, for, as we said in the case of Delgado v. The Registrar of Caguas, 22 P. R. R. 117, and that of Successors of Andreu & Co., Ltd., v. The Registrar, therein cited, the primary object of an affidavit is for court purposes, although it may be used for other purposes when expressly permitted by law; and there is no authority for the use of an affidavit to show the separate character of a piece, of property.
•The- decision appealed from should be'

Affirmed.

..Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.